DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
16. (Currently Amended) The method of claim 12, wherein the redeposited material are formed during the first etch and/or the second etch.
Notice of Allowance
Claims 1-6, 8-11 allowed.
The following is an examiner’s statement of reasons for allowance: the closest
prior art of record, Liu (US Pub no. 2021/0399216 A1) in view of Zhang (US Pub no. 2018/0033957 A1), either singularly or in combination, does not disclose or suggest the combination of limitations of claim 1 including: wherein rendering at least a portion of the redeposited material remaining on the magnetoresistive stack electrically non-conductive includes: oxidizing at least a first portion of redeposited material remaining on the magnetoresistive stack; removing the oxidized first portion; oxidizing at least a second portion of the redeposited material remaining on the magnetoresistive stack; and removing the oxidized second portion.
Claims 12-14, 16 & 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest
prior art of record, , Liu (US Pub no. 2021/0399216 A1) in view of Tsubata (US Pub no. 2020/00294566 A1) , either singularly or in combination, does not disclose or suggest the combination of limitations of claim 12 including:  rendering at least a portion of the redeposited material remaining on the magnetoresistive stack electrically non-conductive by exposing the magnetoresistive stack to a mixture of oxygen (O2) and argon (Ar).
Claims 17-20 & 22 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest
prior art of record, Liu (US Pub no. 2021/0399216 A1) in view of Zhang (US Pub no. 2018/0033957 A1), either singularly or in combination, does not disclose or suggest the combination of limitations of claim 17 including: rendering at least the portion of the redeposited material remaining on the magnetoresistive stack electrically non-conductive by exposing the magnetoresistive stack to a mixture of oxygen (O2) and argon (Ar).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813